 

Blue Sphere Corporation 10-Q [blsp-10q_033117.htm]

 

Exhibit 10.6

 

AMENDMENT #4
TO THE SECURITIES PURCHASE AGREEMENT
TO THE $1,579,500 PROMISSORY NOTE
AND TO THE COMMON STOCK PURCHASE WARRANTS

 

This Amendment #4, dated April 28, 2017 (this “Amendment”), is by and between
Blue Sphere Corporation, a Nevada corporation (the “Issuer”) and JMJ Financial
(the “Investor”) (referred to collectively herein as the “Parties”).

 

WHEREAS, the Issuer and the Investor entered into a Securities Purchase
Agreement Document SPA-10212016 (the “SPA”) dated as of October 24, 2016,
pursuant to which the Issuer issued to the Investor a $1,053,000 Promissory Note
(the “Note”), a Warrant, and Origination Shares (All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA).

 

WHEREAS, the Issuer and the Investor previously entered into Amendment #1 to the
SPA and the Note dated February 15, 2017;

 

WHEREAS, the Issuer and the Investor previously entered into a Letter Agreement
dated March 1, 2017 extending certain deadlines in the Note and in the Warrants
issued under the SPA;

 

WHEREAS, the Issuer and the Investor previously entered into Amendment #2 to the
SPA and the Note dated March 14, 2017;

 

WHEREAS, the Issuer and the Investor previously entered into a second Letter
Agreement dated April 4, 2017 further extending certain deadlines in the Note
and in the Warrants issued under the SPA;

 

WHEREAS, the Issuer and the Investor previously entered into Amendment #3 to the
SPA and the Note dated April 4, 2017 extending the Maturity Date of the Note and
the date for delivery of the Origination Shares; and

 

WHEREAS, the Issuer issued additional common stock purchase warrants to the
Investor on December 20, 2016, February 14, 2017, March 14, 2017, and April 13,
2017 (such warrants, plus the Warrant, all as previously amended, the
“Warrants”).

 

NOW, THEREFORE, the Issuer and the Investor agree to amend the SPA, the Note,
and the Warrants as follows:

 

1. Extension of Maturity Date. In the sentence in the Note (as previously
amended) that states “The Maturity Date is the earlier of May 1, 2017 or the
third business day after the closing of the Public Offering,” the date of May 1,
2017 shall be replaced with the date of May 19, 2017.

 

 

2. Extension of Origination Shares Dates. The references to the date of May 1,
2017 in Sections 1.3.1 and 1.3.2 of the SPA (as previously amended) shall be
replaced with the date of May 19, 2017.

 

 

3. Extension of Nasdaq Approval Date. Section 6(xxiii) of the Note and Section
1.11(xxiii) of the Warrants shall hereinafter be deleted and replaced with the
following text: “(xxiii) the Issuer fails to obtain from Nasdaq or NYSE by May
19, 2017 conditional approval of the listing of the Issuer’s common stock on The
Nasdaq Capital Market or NYSE-MKT subject only to completion of the Public
Offering pursuant to the Registration Statement and to the Issuer’s common stock
maintaining the minimum price requirements prior to uplisting;”.

 

 

 

 

4. Conditional Waiver of Default. The Investor conditionally waives the defaults
for the Issuer’s failure to meet the previously amended Maturity Date of the
Note, delivery date for the Origination Shares, and Nasdaq approval deadlines,
but the Investor does not waive any damages, fees, penalties, liquidated
damages, or other amounts or remedies otherwise resulting from such defaults
(which damages, fees, penalties, liquidated damages, or other amounts or
remedies the Investor may choose in the future to assess, apply or pursue in its
sole discretion) and the Investor’s conditional waiver is conditioned on the
Issuer’s not being in default of and not breaching any term of the Note or the
SPA or any other Transaction Documents at any time subsequent to the date of
this Amendment (if the Issuer triggers an event of default or breaches any term
of the Note, the SPA, or the Transaction Documents at any time subsequent to the
date of this Amendment, the Investor may issue a notice of default for the
Issuer’s failure to meet the original Maturity Date of the Note, delivery date
of the Origination Shares, or Nasdaq approval deadlines.

 

 

ALL OTHER TERMS AND CONDITIONS OF THE SPA, THE NOTE, AND THE WARRANTS, AS
PREVIOUSLY AMENDED, REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this Amendment by signing below:

 

 

/s/ Shlomi Palas   /s/ JMJ Financial Shlomi Palas   JMJ Financial Blue Sphere
Corporation   Its Principal Chief Executive Officer    

 

 

 

[Amendment #4 Signature Page]

 



 

 